Citation Nr: 0510675	
Decision Date: 04/14/05    Archive Date: 04/27/05	

DOCKET NO.  03-05 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had active duty for training from October 25, 
1976, to November 19, 1976.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2002 rating decision of the 
VARO in St. Louis, Missouri, that denied entitlement to the 
benefit sought.


FINDINGS OF FACT

1.  By decision dated in June 1988, the Board denied 
entitlement to service connection for a low back disorder.

2.  The evidence associated with the claims file subsequent 
to the June 1988 Board decision is not new or significant, 
and need not be considered in order to fairly decide the 
merits of the claim. 


CONCLUSIONS OF LAW

1.  The June 1988 Board decision that denied service 
connection for a low back disorder is final.  38 U.S.C.A. 
§7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  The evidence received since the June 1988 Board decision 
is not new and material and the claim for service connection 
for a low back disorder is not reopened.  38 U.S.C.A. §5108 
(West 2002); 38 C.F.R. §3.156 (a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a low 
back disorder.  Implicit in his presentation is the assertion 
that he has submitted new and material evidence sufficient to 
reopen a previously denied claim for entitlement to service 
connection for a low back disorder.  In the interest of 
clarity, the Board will initially discuss certain preliminary 
matters.  It will then address the pertinent law and 
regulations and their application to the evidence of record.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 
5107 (West 2002).  This law emphasizes VA's obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim, and it affirms VA's duty to 
assist claimants by making reasonable efforts to get any 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103 (a) and 38 C.F.R. §3.159 (b)).

The RO provided this notice by communication dated in October 
2002.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pellegrini v. Principi, 17 Vet. App. 412, 
422 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. §5103 (a) and 38 C.F.R. §3.159 (b) must:  
(1) inform the claimant about the information and evidence 
not in the record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) tell the claimant to provide any 
evidence the claimant has in his possession that pertains to 
the claim, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim."  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159 (b)(1).

In this case, although the VCAA notice letter that was 
provided to the appellant did not contain the "fourth 
element," the letter did tell him to furnish information 
about any person having relevant evidence and advised him 
that he could furnish private records.  He was also told what 
qualified as new evidence and what qualified as material 
evidence.  He was informed that the evidence had to meet both 
requirements, that is, that the evidence be new and material.  
This information should have put him on notice to submit 
relevant evidence in his possession.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  All known 
medical records are in the claims folder.  The record shows 
that VA tried two different times to obtain evidence from the 
Social Security Administration, but received no response.  In 
a December 2004 report of contact, the veteran indicated that 
he wanted VA to "go ahead" with the claim "with whatever info 
you have."  Accordingly, the Board finds that there is no 
prejudice to the veteran in proceeding with a decision at 
this time.  The Board notes that all the VCAA essentially 
requires is that the duty to notify is satisfied and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).

With regard to the duty to assist the veteran, the Board 
notes that private medical records and VA records have been 
associated with the claims folder and have been reviewed by 
both the RO and the Board in connection with the claim.  
Also, a hearing was held before a decision review officer at 
the St. Louis RO in June 2004, and a transcript of the 
hearing proceedings has been associated with the claims 
folder.  Accordingly, the Board concludes that VA has more 
than fulfilled its duty to assist the veteran in this case.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).  Notwithstanding 
the above, service connection may be granted for disability 
shown after service, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.3.03 (d) (2004); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and an evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Active military, Naval or Air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or, any 
period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 
(21) and (24) (West 2002); 38 C.F.R. § 3.6 (2004).  Inactive 
duty training means, among other things, duty other than full 
time duty prescribed for Reserves or the National Guard of 
any state.  38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (e).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (b)(West 2002).

In this case, in the June 1988 decision, the Board denied 
entitlement to service connection for a low back disorder.  
The Board found that the appellant's in-service back pain was 
acute in nature and resolved without any residual damage.  It 
was determined that his current low back disorder first arose 
many years after service separation and was not related to 
any incident of service.

Pursuant to 38 U.S.C.A. §5108, a finally disallowed claim may 
be reopened when new and material evidence has been presented 
or secured with respect to that claim.

If the Board determines that new and material evidence has 
been submitted, the case must be reopened and evaluated in 
light of all the evidence both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  There must be new 
and material evidence presented or secured since the time the 
case was finally disallowed on any basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" may be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of an appellant's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Hodge v. West,  155 
F. 3d. 1356 (Fed. Cir. 1998).

If it is received subsequent to a final decision evidence is 
considered credible for the purpose of reopening the 
veteran's claim, unless it is a false or untrue or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that 
the claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring VA's 
statutory duty to assist the appellant and development of the 
claim has been fulfilled.  38 U.S.C.A. § 5108; Elkins v. 
West, 12 Vet. App. 209 (1999); Vargas-Gonzalez  v. West, 12 
Vet. App. 321, 328 (1999).

Before the Board can evaluate the merits of a previously 
denied claim, it must first determine whether the veteran has 
submitted new and material evidence with respect to the 
claim. See Elkins, 12 Vet. App. at 218.  After reviewing the 
record, and for the reasons expressed below, the Board is of 
the opinion that the appellant has not submitted new and 
material evidence sufficient to reopen his claim for 
entitlement to service connection for a low back disorder.  

The record before the Board at the time of its 1988 decision 
included the service medical records that reflected he was 
treated on one occasion in November 1976 for upper back pain  
There was no muscular spasm on palpation.  He had increased 
pain to percussion at approximately the 7th thoracic 
vertebra.  When seen later the same day, objective findings 
showed tenderness of the right upper lumbar muscles.  The 
spine had no tenderness to percussion or palpation.  There 
was a full range of motion.  Straight leg raising was to 65 
degrees bilaterally.  He was given a diagnosis of low back 
pain due to muscle strain.  

Also of record was a private medical entry dated in November 
1976.  This reflected that the appellant had hurt his back 
while in service.  No examination was performed.

Additional records considered by the Board in 1988 included 
the report of a VA examination in February 1977 at which time 
the appellant complained of pain and tenderness of the upper 
lumbar spine.  There was no complaint of pain in the 
lumbosacral area.  Clinical examination was normal.  An X-ray 
study of the lumbar spine was also normal, other than 
notation of a slight left lateral rotoscoliosis.  There was a 
slight loss of lordotic curvature with straightening, 
suggestive of the possibility of underlying muscle spasm.

The evidence also included the report of a September 1979 VA 
medical record indicating that the appellant was experiencing 
some right sacroiliac tenderness.  He gave a two-year history 
of back pain.

Also of record at the time of a 1988 decision were private 
medical reports dated between September 1984 and May 1986.  
They reflect the appellant was seen on several occasions for 
problems that included low back pain.  At the time of one 
visit in September 1984, he was treated for neck and back 
pain, and was given a diagnosis of mild neck and back muscle 
strains.  Examination of the back in November 1984 showed a 
full range of motion.  Gait was normal and straight leg 
raising was negative.  At the time of a May 1986 visit he was 
treated for low back pain.  He indicated that his problem 
might have been caused from lifting a stove two hours before 
the visit.

Medical records associated with the files since the 1988 
Board decision include private medical records dating from 
the late 1980's and VA medical records dated in 1979.  The 
records from the VA Medical Center in Kansas City show 
treatment for back pain in October 1979.  The veteran had 
tenderness over the lumbar spine and right lumbar muscles.  
No diagnosis was given.  There was no indication of treatment 
for back pain prior to October 1979.  

The private medical records include the report of a visit in 
December 1993, at which time it was noted the appellant did 
heavy lifting at work.  He complained of low back pain and 
being on medication.  At the time of an April 2000 for visit, 
there was multilevel degenerative disc disease, stenosis, and 
Schmorl's nodes throughout the spine.

Also, associated with the files since the 1988 Board decision 
is a letter from the Missouri National Guard indicating that 
the appellant did not complete the required initial active 
duty training period and was discharged by reason of the 
training discharge program.  There was no indication that he 
was discharged because of any physical difficulty.  

Other evidence includes testimony from the appellant 
reflecting his opinion as to the etiology of his current low 
back disability.  However, with respect to the medical nexus, 
to the extent that any statements by him in support of his 
claim are intended as an attempt to establish that he has had 
low back disorder related to service, it is well-established 
that lay statements cannot be used to establish a nexus 
between any current disability and service.  The Court has 
held that when the determinative question is one of medical 
causation or diagnosis, only those specialized in medical 
knowledge, training or experience are competent to opine on 
the medical evidence of record .  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

In this case, the veteran's statements, and the medical 
evidence of record, are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
In Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court 
specifically stated "lay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C.A. § 5108."  
The appellant's statements are therefore not material.

The medical records that are available do not support a 
showing of continuity of symptomatology from the time frame 
from service discharge until the time he was following 
service separation.  The Board notes that there is no 
competent medical evidence linking any current back 
disability to the appellant's less than one month of active 
service in 1976.  None of the medical records available 
suggests a causal connection between any current low back 
disorder and the less than one month of active service in 
1976.  Accordingly, new and material evidence sufficient to 
reopen the previously denied claim in 1988 have not been 
submitted.  


ORDER

New and material evidence sufficient to reopen a previously 
denied claim for entitlement to service connection for a low 
back disorder, not having been submitted, the claim is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


